Citation Nr: 1710689	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2016, the Board remanded this matter for additional development.


FINDING OF FACT

The probative medical opinion evidence shows that there is clear and unmistakable evidence that a back disability preexisted the Veteran's entrance to active duty, and it is shown by clear and unmistakable evidence to have not been aggravated beyond the natural progression of the disability during active service.  Any increase in severity during service was due to a temporary flare-up of the pre-existing back disability. 


CONCLUSION OF LAW

The criteria to establish service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letter dated January 2009.  The letter notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See U.S.C.A §§ 5102-5103A; 38 C.F.R. § 3.159 (2016).  

VA also satisfied its duty to assist the Veteran in the development of his claim for entitlement to service connection for a back disability.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Social Security Administration (SSA) informed VA that the Veteran's SSA records had been destroyed.  The Veteran was notified that he may submit any SSA records which may be in his possession in a June 2016 letter.  No response from the Veteran was received.  The Veteran also indicated that he received treatment from a private medical provider, Dr. S.  Although a letter summarizing treatment was associated with the claims file, the private medical records were not associated with the claims file.  The RO attempted to obtain these identified records in January 2015 and June 2016 letters to the Veteran seeking authorization to release these records.  No authorization or response from the Veteran was received.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The claims file contains the Veteran's service treatment records, private treatment records, and lay statements from the Veteran.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim. 

VA's duty to assist also contemplates that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  Here, the February 2015 VA examination and July 2016 addendum VA opinion indicate that the examiners reviewed the Veteran's claims file, performed examinations and conducted appropriate diagnostic testing, and considered the Veteran's reported symptomatology.  In addition, the examiners provided written opinions that articulate the reasoning for their medical conclusions.  Therefore, the Board finds that VA examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

A Veteran is considered to have been in sound condition at entry examination, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under 38 U.S.C.S. § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Id.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  Id.

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators.").  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran has a current back disability, variously diagnosed as disc bulge at L5-S1, lumbar disc disease, and degenerative joint disease of the lumbar spine.  The Veteran asserts that he entered service with a preexisting lower back condition and that his active service aggravated this condition.  The Veteran cites a back injury that occurred in 1966, during active service, as contributing to the aggravation of his preexisting condition.  Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's back condition.  Specifically, the probative evidence of record shows that the Veteran clearly and unmistakably had a preexisting back disability at entrance into service and the disability clearly and unmistakably was not aggravated to a permanent degree beyond the natural progression of the disability. 

Initially, the Board notes that while a back disability was not found at the time of entrance examination, the Board finds that there is clear and unmistakable evidence that a back disability preexisted service.  In this regard, the July 2016 VA examiner reviewed the Veteran's medical records, including those related to his in-service hospitalization, and considered his reported symptomatology to opine that the Veteran's back condition clearly and unmistakably existed prior to service.  The Board acknowledges that the clear and unmistakable evidence standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Nevertheless, the Veteran's service treatment records (STRs) evidence treatment for low back pain complaints in November 1966 and specifically note the pre-service back injury in 1963 due to an automobile accident.  The STRs further note the Veteran had chronic low back pain since his accident in 1963.  Additionally, during the VA examination in February 2015, the Veteran confirmed the automobile accident in 1963 that led to hospitalization, an injury to his back, and continued complaints of back pain.  Based on the medical and lay evidence of record the Board accordingly finds, by clear and unmistakable evidence, that the Veteran had a pre-existing back disability on entry into active duty.  See § 3.304(b); Wagner, 370 F.3d at 1095-96. 

Having found that the Veteran clearly and unmistakably had a pre-existing low back disability on entry into active duty service, the first prong of the presumption of soundness is rebutted.  The next inquiry is whether a pre-existing low back disability was clearly and unmistakably not aggravated by service; that is, whether there was not any increase in disability during service beyond the disorder's natural progression or flare-ups.  See Wagner, 370 F.3d at 1096; see also Horn, 25 Vet. App. at 235.  If so, the claim is denied because both prongs of the presumption of soundness would be rebutted.  If not, the analysis moves to the nexus element of the claim because the condition would be considered to have been incurred in service.

In this case, the STRs show treatment for back pain.  However, in-service x-rays in November 1966 and January 1967 show a normal lumbar and thoracic spine.  The July 2016 VA examiner reviewed the Veteran's in-service medical records to conclude that the Veteran's back condition returned to a baseline similar to his condition during enlistment.  The Board observes that the examiner considered the Veteran's lay statements regarding his back condition, which are consistent with the medical evidence of record.  The examiner concluded that the Veteran's in-service complaints of back pain amounted to a temporary worsening of the pre-existing condition during active duty without a permanent aggravation.  Accordingly, in consideration of this evidence, the Board finds that the Veteran's pre-existing low back disorder clearly and unmistakably did not increase beyond the natural progression or beyond flare-ups during service.  This finding is based primarily on review of the Veteran's in-service treatment records and the probative medical opinion provided by the July 2016 VA examiner.  When combined, the evidence is undebatable.  As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.

The Board has considered the Veteran's lay statements and does not dispute his reports of low back pain.  Although the Veteran is competent to describe observable symptoms of back pain, he is not competent to opine as to the etiology of such pain, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. at 309.  As such, his lay opinion that his back disability was aggravated by active service does not constitute competent medical evidence and lacks probative value. 

Finally, the Board has also considered the private treatment records from Dr. TB and Dr. PS.  This medical evidence is dated well after the Veteran's period of active service and does not show that the Veteran's preexisting low back condition increased in severity during active service to a permanent degree.  Although the private treatment records evidence continuous treatment periodically since 1973, the evidence does not account for the pre-service injury.  The Board, therefore, assigns greater probative value to the VA medical evidence of record, in particular the STRs and VA examinations completed by medical professionals showing the Veteran's lower back condition was not noted at entrance into service and in-service complaints of back pain amounted to temporary flare-ups.  Gabrielson, 7 Vet. App. at 40

In sum, the evidence shows that the Veteran clearly and unmistakably had a low back disability prior to his entry on active duty and that it clearly and unmistakably did not increase in severity during service beyond the natural progression.

Accordingly, the Board finds that the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


